Citation Nr: 0125754	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  92-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma 
claimed secondary to service-connected residuals of broken 
nasal bones with deformities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
to October 1958, and inactive duty training (INACDUTRA) on 
June 24, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of December 1989, 
which denied service connection for bronchial asthma, and 
March 1991, which denied service connection for bronchial 
asthma on the basis that new and material evidence had not 
been submitted to reopen the previously denied claim.  In an 
April 1993 remand, the Board determined that although the RO 
had denied service connection for bronchial asthma in 
December 1989, the evidence did not reflect that the veteran 
had ever been notified of that denial, and, accordingly, the 
claim remained open.  Hence, the claim should be decided on a 
de novo basis, rather than on the issue of new and material 
evidence.  The case was again remanded by the Board in March 
1996.


FINDINGS OF FACT

Bronchial asthma did not have its onset during service, nor 
was it caused or permanently worsened by service-connected 
nasal fracture residuals.


CONCLUSION OF LAW

Bronchial asthma was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected nasal fracture residuals.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310 (2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service department records show that while returning home 
from INACDUTRA on June 24, 1978, the veteran was in an 
automobile accident, in which he sustained facial injuries, 
including a fracture of the nasal bone.  VA treatment records 
dated from June 1978 to August 1979 show his treatment for 
injuries sustained in that accident.  On the initial 
evaluation, he complained of chest pain, although there was 
no evidence of trauma to the chest.  He had a nasal bone 
fracture, and in November 1978, he complained of difficulty 
breathing.  In March 1979, the possibility of a rhinoplasty 
was discussed, as he had a mild nasal deviation to the left.  
He refused a rhinoplasty at that time.  It was noted that he 
would need surgery on his nose in the near future.  An ENT 
clinic follow-up note in August 1979 noted that the veteran 
complained of a stuffed nose.  On examination, he had a mild 
deviation of the septum to the right.  It was felt that the 
septal deviation may need rhinoplasty.  

On a VA examination of June 1987, the veteran complained of 
facial pain and difficulty breathing.  On examination, he had 
deformity of the nasal bridge, which was tender.  The 
pertinent diagnosis was broken nasal bones with residual 
deformities.  Nasals bone X-rays were noted to be negative.  
The impression was stenotic left nasal valve.  

In January 1988, service connection for status post broken 
nasal bones with deformities was granted, and a 10 percent 
rating assigned. 

In a letter dated in March 1989, I. León, M.D., wrote that he 
had followed the veteran since March 1987 for bronchial 
asthma.  The veteran had a history of traumatic nasal bone 
fracture in 1978, and, as a result, the nasal septum was 
markedly deviated into the left nasal vault, encroaching the 
nasal space 100 percent.  He had perennial rhinitis as well, 
and, as a consequence, he was a habitual mouth breather.  
Since bypass of the normal nasal air conditioning was 
constant, this caused many environmental allergens and 
irritants to enter his lungs more directly and may have 
caused his bronchial hyperreactivity and asthma.  

At a hearing before a hearing officer in March 1989, the 
veteran testified that he was unable to breathe through his 
nose.  

VA examinations were conducted in October 1989.  On the 
pulmonary examination, the veteran related that he had had 
his first symptoms of asthma following a car accident in 
which he injured his nose.  Since then, he said, he could not 
breathe through his nose, with resultant mouth breathing.  
The diagnosis was chronic bronchial asthma, which, in the 
doctor's opinion, was not directly due to his nasal fracture.  
The ENT examination noted that the veteran had sustained 
injuries including a nasal fracture in a 1978 automobile 
accident.  He complained of nasal obstruction, more marked on 
the left side, headaches and bronchial asthma.  On 
examination, he had a moderately deviated septum to the left.  
He could breathe easily through the right nostril but not 
through the left nostril.  The diagnosis was allergic 
rhinitis and residuals of fracture of nasal bones, with 
deviated septum to the left, and slight external deformity of 
nose.  In the doctor's opinion, bronchial asthma and 
residuals of nasal fracture and nasal allergy were not 
related.  X-rays of the sinuses and nasal bones did not 
reveal fracture.  

VA treatment records dated from July 1989 to July 1990 show a 
deviated nasal septum and bronchial asthma.  In May 1990, he 
underwent a pulmonary consultation for his history of various 
occasions with acute bronchial asthma.  He reported a history 
of bronchial asthma for two years.  The assessment was 
bronchial asthma not well controlled with current 
medications.  

At a hearing before a hearing officer in March 1992, the 
veteran testified regarding his belief that his bronchial 
asthma results from mouth breathing caused by his deviated 
septum.  He testified that his bronchial asthma began 
immediately following the accident.  

Records from Dr. León dated from May 1996 to May 1997 show 
the veteran's treatment for bronchial asthma.  

In July 1998, a VA examination was conducted, to determine 
whether there was an etiologic relationship between bronchial 
asthma and residuals of a broken nose.  The doctor reviewed 
the veteran's records, and examined the veteran.  The final 
diagnoses were bronchial asthma, and residuals of a broken 
nose, unrelated to his asthma.  The doctor found that the 
veteran had bronchial asthma of an undetermined allergic 
etiology, unrelated pathophysiologically to his broken nasal 
bone difficulty, and definitely an independent issue.  The 
reason for altered breathing due to the residuals of a broken 
nose may bother the veteran but not in the form of an 
asthmatic attack even if present at the same time.  They were 
two completely different things.  

II.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
He has testified at a hearing pertaining to the issue on 
appeal.  VA examinations have been provided.  All essential 
records have been obtained, and a review of the substantially 
complete application indicates that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Accordingly, the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, and a related VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The veteran's period of INACDUTRA on June 24, 1978, is 
considered to be active service because he incurred a 
service-connected disability (residuals of broken nasal bones 
with deformities) during that period.  38 U.S.C.A. § 101(24).  
The veteran contends that as a result of nasal fractures 
sustained during INACDUTRA on June 24, 1978, he developed 
bronchial asthma.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Secondary service connection may be granted for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310.  

The veteran asserts that his nasal fractures resulted in 
blockage of his nasal passages such that he has had to 
breathe through his mouth, causing bronchial asthma.  While 
competent to report on observed manifestations, the veteran, 
as a layman, is not competent to provide a medical opinion as 
to the actual diagnosis or etiology of his symptoms.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, he 
also submitted a statement from Dr. León to the effect that 
his deviated septum, in addition to (non-service-connected) 
perennial rhinitis, caused many environmental allergens and 
irritants to enter his lungs more directly and may have 
caused his bronchial hyperreactivity and asthma.  

In contrast, three separate VA examinations have resulted in 
the conclusion that the veteran's bronchial asthma is 
unrelated to his service-connected nasal fracture residuals.  
The most recent examination was based on a review of the 
record, and noted that while the altered breathing may bother 
him, it is unrelated to the asthma, even if occurring 
simultaneously.  It is also noteworthy that, while his left 
nasal passage is blocked due to the deviated septum, the 
right passage is clear.  Consequently, this negative evidence 
outweighs Dr. León's statement that the deviated septum, in 
addition to another disability, may have caused bronchial 
asthma.  

Additionally, although the veteran contends that he developed 
asthma immediately following the accident, follow-up 
treatment records from June 1978 to August 1979 do not show 
bronchial asthma, and there is no indication that bronchial 
asthma had its onset on June 24, 1978.  

The weight of the credible evidence establishes that 
bronchial asthma did not have its onset during service, nor 
was it caused or permanently worsened by service-connected 
nasal fracture residuals.  Neither the requirements for 
direct nor secondary service connection have been met.  As 
the preponderance of the evidence is against the claim for 
service connection for bronchial asthma, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bronchial asthma is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

